     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 1 of 14




1     KIRK T. KENNEDY, ESQ.
      Nevada Bar No: 5032
2     815 S. Casino Center Blvd.
      Las Vegas, NV 89101
3     (702) 385-5534
      email: ktkennedylaw@gmail.com
4     Attorney for Plaintiff
5                                 UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7     EILEEN GOLDMAN,                     )                 2:20-cv-00613-APG-EJY
                                          )
8                                         )
                     Plaintiff,           )
9                                         )
      vs.                                 )
10                                        )
      NATIONWIDE MUTUAL INSURANCE )
11    COMPANY, a foreign corporation;     )
      SCOTTSDALE INDEMNITY COMPANY, )
12    a foreign corporation;              )
                                          )
13                   Defendants.          )
      ___________________________________ )
14

15     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR ATTORNEYS
16                                               FEES
17           COMES NOW, the Plaintiff, EILEEN GOLDMAN, by and through her
18    undersigned counsel, KIRK T. KENNEDY, ESQ., who files this opposition to the
19    Defendants’ motion for an award of attorney’s fees.
20           In support hereof, Plaintiff relies on the following points and authorities and all
21    pleadings on file herein.
22           Dated this 20th day of November, 2020.
23

24                                          /s/Kirk T. Kennedy
                                            KIRK T. KENNEDY, ESQ.
25                                          Nevada Bar No: 5032
                                            815 S. Casino Center Blvd.
26                                          Las Vegas, NV 89101
                                            (702) 385-5534
27                                          Attorney for Plaintiff
28


                                                   1
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 2 of 14




                                   POINTS AND AUTHORITIES
1
             Plaintiff Goldman’s lawsuit, although couched with causes of action related to
2
      breach of insurance contract and breach of the good faith covenant, was factually
3
      premised upon the allegations that the Defendants, through its agents, participated in the
4
      retaliatory discharge of Goldman from her employer on October 22, 2019, in violation of
5
      Title VII, 42 U.S.C. Section 2000 et seq.
6
             It is undisputed that the Defendant provided insurance coverage to the insured
7
      Newage Lake Las Vegas, the Plaintiff’s employer, related to Goldman’s claims of age
8
      based and religious based discrimination in violation of the ADEA and Title VII.
9
      Goldman’s claims in this matter were predicated upon the allegation that the Defendants,
10
      through its assigned adjuster and counsel, unlawfully participated in the decision to fire
11
      Plaintiff Goldman only one day prior to her scheduled arbitration hearing in the AAA
12
      matter of Goldman v. Newage Lake Las Vegas.
13
             Goldman’s unlawful termination resulted in the amendment of her claims in the
14
      AAA proceeding to include a new federal claim for unlawful retaliation in violation of
15
      Title VII and the ADEA. It is undisputed that following the conclusion of the AAA
16
      proceedings, the arbitrator found in favor of Goldman on her claims of unlawful
17
      retaliation in violation of federal law and awarded her damages based on that federal
18
      violation. The Defendant Insurer has already paid out that award to Goldman on behalf
19
      of its insured, Newage.
20
             Goldman’s lawsuit filed against Defendant Scottsdale Indemnity and Nationwide
21
      Mutual Insurance Company was predicated upon the Defendants’ alleged involvement in
22
      the unlawful retaliation. Goldman’s Amended Complaint factually alleged:
23
      “6. Plaintiff Goldman was an employee of Newage Lake Las Vegas, LLC, hereinafter
24
      referred to as Newage, from 2016 to October 22, 2019, wherein she was employed as a
25
      national sales manager.
26
      7. In 2018, Plaintiff commenced legal action against Newage related to claims of age
27
      discrimination and religious discrimination, which are federally protected claims and
28


                                                   2
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 3 of 14




      statutory rights.
      8. In 2019, Plaintiff’s discrimination claims resulted in the filing of an arbitration
1
      proceeding against her employer with the American Arbitration Association, said
2
      arbitration proceeding resulting in a three day arbitration hearing from February 5, 2020
3
      to February 7, 2020.
4
      9. At all times relevant herein, Newage was insured by a policy of commercial liability
5
      insurance with the Defendants, Nationwide Insurance Company and Scottsdale
6
      Indemnity Company, under policy number EKI3253633, said policy of insurance
7
      providing insurance coverage and benefits related to Plaintiff’s discrimination claims
8
      against the insured company, Newage.
9
      10. Pursuant to the express terms of the subject policy of insurance between Defendants
10
      and Newage the policy states that it provides coverage to the company, as well as, all
11
      employees, which included Plaintiff Goldman.
12
      11. The subject policy of insurance, by its express terms, provides coverage to all
13
      employees and former employees of Newage related to conduct and events which
14
      occurred in the course and scope of said employment, which therefore includes coverage
15
      for Plaintiff Goldman during the time period of her employment for Newage.
16
      12. Plaintiff’s arbitration proceeding against Newage was previously scheduled for
17
      hearing on October 23, 2019, before the American Arbitration Association.
18
      13. On October 22, 2019, Plaintiff was at work with her employer, Newage, when a
19
      decision was made to terminate her employment over unfounded allegations, said
20
      decision being made by managerial staff with Newage, as well as with input, direction
21
      and control from agents of the Defendants.
22
      14. Plaintiff is informed and believes that Defendants were advised and informed of the
23
      subject termination decision of Plaintiff’s employment with Newage and, further, that
24
      Defendants participated, directly or indirectly, in the overall decision to terminate
25
      Plaintiff’s employment with Newage one day before the previously scheduled arbitration
26
      proceeding referenced herein.
27
      15. Defendants’ participation, agreement and involvement in the termination decision
28


                                                     3
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 4 of 14




      of Plaintiff’s employment with Newage, while the Plaintiff had pending arbitration
      proceedings against Newage that the Defendants were tendering a defense on behalf of,
1
      was a bad faith breach of the legal obligations owed by Defendants to Plaintiff as a
2
      covered party under the terms and language of the policy of insurance provided by
3
      Defendants to Newage..” Amended Complaint, ECF 9; (Emphasis added).
4
              As alleged in the Amended Complaint, Goldman set forth factual allegations that
5
      the Defendant participated in bad faith in the unlawful termination decision by Newage
6
      to fire Plaintiff one day prior to her scheduled arbitration hearing in October, 2019.
7
      While the instant matter set forth claims for the bad faith breach of insurance coverage
8
      by the Defendants, it is clear that the underlying premise was the Defendants’ alleged
9
      involvement in the unlawful discharge and retaliation against Goldman, which violates
10
      Title VII and the Age Discrimination in Employment Act.
11
              A. Court’s Hearing On October 26, 2020:
12
              At the court’s video conference hearing on October 26, 2020, the district court
13
      heard arguments regarding the Defendants’ motion to dismiss the complaint, as well as
14
      the related matters of the Plaintiff’s motion for leave to file her second amended
15
      complaint. At the hearing, the Court found as follows:
16
      1. Defendants Scottsdale Indemnity/Nationwide “does not owe her (Goldman) any duty
17
      under the policy in connection with this dispute.” Exh. 1, Transcript of Hearing,
18
      10/26/20, pg. 13.
19
      2. The Court found that Goldman is not an intended third-party beneficiary of the policy
20
      at issue; Id., pg. 13, lines 11-13;
21
      3. The Court also held that there was no intent stated in the policy to benefit Plaintiff
22
      Goldman as a party bringing a claim against her employer; Id., lines 17-25.
23
      4. The Court stated that Goldman could not support her claims as a third-party
24
      beneficiary under the policy. Id.
25
      5. The Court did state that perhaps Goldman could bring other state tort claims, such as
26
      for interference with contractual relations or civil conspiracy; Id., pg. 14, lines 1-12. The
27
      Court noted that Goldman could bring these additional claims in a separate action. Id.
28


                                                    4
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 5 of 14




      6. The Court did grant the Defendant’s motion to dismiss the pending claims of
      Goldman with prejudice. Id., pg. 14, lines 17-23.
1
              Importantly, the Court’s Order made no finding or ruling that Goldman’s overall
2
      claims were frivolous, unreasonable or without foundation.
3
      B. The Foundation for Goldman’s Suit is Predicated Upon a Title VII Unlawful
4
      Retaliation Claim:
5
              In Christiansburg Garment Co. v. Equal Employment Opportunity Commission,
6
      434 U.S. 412, 421, 98 S.Ct. 694, 700, 54 L.Ed.2d 648 (1978), the United States Supreme
7
      Court held that, in civil rights cases, an award of attorney’s fees to a prevailing defendant
8
      may be appropriate if the plaintiff’s action is frivolous, unreasonable, or without legal
9
      foundation. The Court found that this standard should be strictly applied so as to not
10
      undercut Congress’ policy of promoting vigorous prosecution of civil rights violations.
11
      Id., at 422.
12
              The Ninth Circuit has also held that in awarding attorney’s fees against a Title
13
      VII plaintiff, the court should consider the financial resources of the plaintiff in awarding
14
      any fees to a prevailing defendant. Miller v. Los Angeles County Board of Education,
15
      827 F.2d 617, 621 (9th Cir. 1987). The Ninth Circuit has stated that “an award of fees
16
      should not subject a plaintiff to financial ruin.” Id.
17
              In Harris v. Maricopa County Superior Court, 631 F.3d 963 (9th Cir. 2011), the
18
      Court held the following:
19
      “Congress and the courts have long recognized that creating broad compliance with our
20
      civil rights laws, a policy of the “highest priority,” requires that private individuals bring
21
      their civil rights grievances to court. . Even when unsuccessful, such suits provide an
22
      important outlet for resolving grievances in an orderly manner and achieving non-violent
23
      resolutions of highly controversial, and often inflammatory, disputes. Guaranteeing
24
      individuals an opportunity to be heard in court instead of leaving them only with self-
25
      help as the means of remedying perceived injustices creates respect for law and
26
      ameliorates the injury that individuals feel when they believe that they have been
27
      wronged because society views them as inferior.” Id., at 971.
28


                                                      5
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 6 of 14




             Harris further held that:
      “In accordance with this objective, courts are permitted to award attorneys fees to
1
      prevailing plaintiffs as a matter of course, but are permitted to award attorneys fees to
2
      prevailing defendants. . . only in exceptional circumstances.” Id. (Emphasis added).
3
             In this case, Goldman filed suit against the insurance company Defendants for
4
      their alleged participation in her unlawful termination from employment, which violated
5
      both Title VII and the ADEA. See Amended Complaint, ECF 9, paragraphs 14-15.
6
      While her claims specifically against the Defendant insurers were couched as insurance
7
      bad faith/contract claims, the underlying factual predicate was clearly premised upon the
8
      Defendants’ involvement in the federal violation of unlawful retaliation. It is undisputed
9
      by the parties that the retaliation claim was sustained in the AAA proceedings between
10
      Goldman and her employer Newage, however, the role and participation of the
11
      Defendant insurer was not addressed in those arbitration proceedings.
12
             While this Court has denied Goldman the ability to move forward with her suit,
13
      this case is not an “exceptional circumstance” which warrants an award of fees for the
14
      asset rich insurance company Defendant against a 71 year old unemployed woman on
15
      Social Security benefits. Exh. 2, Declaration of Eileen Goldman.
16
             In this matter, there is no support under Christiansburg or Harris to find that
17
      Goldman’s claims were specifically frivolous, unreasonable or without legal foundation
18
      to support any award of attorney’s fees for the Defendants. To award any fees would
19
      unfairly punish Goldman for exercising her rights to redress grievances in a court forum,
20
      as so eloquently stated in the Harris decision, supra. Further, this Court’s order granting
21
      the motion to dismiss made no specific finding that her claims were frivolous,
22
      unreasonable or without legal foundation. See Exh. 1, pg. 14-15.
23

24

25

26

27

28


                                                   6
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 7 of 14




      C. The Defendants’ Claimed Attorneys Fees Are Grossly Unreasonable And
      Patently Excessive:
1
              The district court may make an allowance for attorney fees based on the
2
      application of N.R.S. 18.010(2)(a), however, the making of such an award is
3
      discretionary with the court. Schulz v. Lamb, 591 F.2d 1268, 1272 (9th Cir. 1978).
4
              Once a party establishes its entitlement to attorney fees, the district court must
5
      determine the reasonableness of the contemplated award of fees in federal court. The
6
      Ninth Circuit has held that a reasonable attorney fee is based on a lodestar calculation by
7
      first determining the number of hours reasonably expended multiplied by a reasonable
8
      hourly rate for the attorney’s services. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983);
9
      Fischer v. SJB-P.D., Inc., 214 F.3d 1115, 1119 (9th Cir. 2000); see also, Nadler v. United
10
      Automobile Insurance Company; 2:09-cv-1348-RCJ-GWF, (D. Nev. 2014) (regarding a
11
      federal court’s assessment of a request for attorneys fees and the loadstar requirements
12
      related to a diversity action). A court may then determine whether to adjust the lodestar
13
      fee calculation based on the evaluation of the twelve factors stated in Kerr v. Screen
14
      Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975), which have not already been
15
      subsumed in the lodestar calculation.
16
              The twelve factors for consideration under Kerr, include:
17
      (1) the time and labor required; (2) the novelty and difficulty of the questions involved;
18
      (3) the skill requisite to perform the legal service properly; (4) the preclusion of other
19
      employment by the attorney due to acceptance of the case; (5) the customary fee; (6)
20
      whether the fee is fixed or contingent; (7) time limitations imposed by the client or the
21
      circumstances;(8) the amount involved and the results obtained; (9) the experience,
22
      reputation and ability of the attorney; (10) the undesirability of the case; (11) the nature
23
      and length of the professional relationship with the client and (12) awards in similar
24
      cases. Id. at 70.
25
              Once a loadstar fee is calculated, the loadstar amount is presumptively
26
      reasonable. Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 483 U.S.
27
      711, 728 (1987). A court has the authority to adjust the lodestar figure based on its
28


                                                    7
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 8 of 14




      analysis of the Kerr factors. Fischer at 1119. As part of this analysis, the district court
      has the authority to exclude from the fee calculation those hours that were not reasonably
1
      expended. Hensely, at 433-34; see also Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th
2
      Cir. 1992) (“The district court has the authority to make across-the-board percentage cuts
3
      either in the number of hours claimed or in the final lodestar figure as a practical means
4
      of trimming the fat from a fee application.”).
5
              In Vogel v. Harbar Plaza Center, LLC, 893 F.3d 1152, 1160-61 (9th Cir. 2018),
6
      the Court addressed the district court’s obligations to determine “reasonableness” in
7
      ascertaining a loadstar attorney fee number. The Court stated:
8
      “In calculating the lodestar, district courts have a duty to ensure that claims for
9
      attorneys’ fees are reasonable. . . and a district court does not discharge that duty simply
10
      by taking at face value the word of the prevailing party’s lawyer for the number of hours
11
      worked, Gates v. Deukmejian, 987 F.2d 1392, 1398-99 (9th Cir. 1993), Rather, a district
12
      court must “ensure that the winning attorneys have exercised “billing judgment.” Case v.
13
      Unified School District No. 233, 157 F.3d 1243, 1250 (10th Cir. 1998). In a contested
14
      case, a district court ordinarily can rely on the losing party to aid the court in its duty by
15
      vigorously disputing any seemingly excessive fee requests.” Vogel at 1160-61.
16
              Plaintiff “vigorously” disputes the reasonableness of the Defendants’ attorney fee
17
      request, given the excessive amounts billed in this matter.
18
              The Defendants’ motion for attorney fees relies mainly upon the affidavit of
19
      Sabrina Haurin, Esq., with the firm of Bailey Cavalieri, LLC. ECF 37-1. Ms. Haurin’s
20
      affidavit, with supporting billing records, attempts to support the shockingly excessive
21
      billing sum of $36,544 for the few pleadings that were filed in this matter. A close
22
      review of those billing records reveals multiple instances of excessive and unnecessary
23
      over billing which should not be sanctioned by this Court.
24
              The Haurin Affidavit records detail multiple billings from several attorneys with
25
      the Bailey Cavalieri firm, including Counsels Christopher Burch, Darius Kandawalla,
26
      Evan Ecos and Ms. Haurin, as well. The excessive billing can be broken down in groups
27
      related to separate projects billed by that Firm.
28


                                                     8
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 9 of 14




      1. Billing work on Motion to Dismiss the Amended Complaint, ECF 10, filed
      5/18/20:
1
      The Defendants’ work on the motion to dismiss reveals the following excerpted billing:
2
      a. 4/9/20 C. Burch (CB1) billed 5.5 hours to research and draft the motion to dismiss;
3
      b. 4/10/20 CB1 billed 2.9 hours on the his research and draft of the motion to dismiss;
4
      c. 4/27/20 Ms. Haurin (SCH) billed 2.0 hours on the motion to dismiss;
5
      d. 4/29/20 SCH billed 3.7 hours on the motion to dismiss;
6
      e. 4/30/20 SCH billed 3.3 hours on the motion to dismiss;
7
      d. 4/30/20 SCH billed 1.7 hours on the motion to dismiss;
8
      e. 4/30/20 Ms. Ecos (ECE) billed 2.4 hours on the motion to dismiss;
9
      f. 5/11/20 SCH billed 4.7 hours on the motion to dismiss;
10
      g. 5/14/20 Mr. Kandawalla (DNK) billed 1.1 hours on the motion to dismiss; ECF 37-1.
11
             The billing rates charged by the Defendants’ firm vary with each attorney:
12
      1. CB1 bills at $280 per hour
13
      2. SBH bills at $310 per hour (later after 7/1/20 that increased to $350 an hour)
14
      3. DNK bills at $400 per hour
15
      4. ECE bills at $215 per hour; ECF 37-1, Affidavit of Haurin.
16
             Thus, for the single motion to dismiss, the fees charged were:
17
      1. CB1- 8.4 hours @ $280 = $2,352
18
      2. SCH- 15.4 hours @ $310 =$4,774
19
      3. ECE- 2.4 hours @ $215 = $516
20
      4. DNK- 1.1 hours @ $400 = $440
21
      A total of 27.3 hours billed at $8,082 for a single Rule 12b motion.
22
             On the Defendants’ filed ten page motion to dismiss, the Bailey Cavalieri firm
23
      billed 27.3 hours. This billing was at different rates for each of the four different
24
      attorneys who had a hand in billing for the single motion. Notably, the Defendants’
25
      motion contains five pages of legal arguments in support of their position. While the
26
      quantity of pages of legal argument is not dispositive, it is clearly excessive to spend
27
      over 27 hours and over $8,000 between four attorneys for one pleading. This excessive
28


                                                    9
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 10 of 14




       billing should not be a permissible basis for recovery of fees.
       2. Billing work on Defendants’ reply to motion to dismiss, ECF 14 and Defendants’
1
       opposition to Plaintiff’s motion for leave to amend, ECF 16:
2
       a. 5/27/20 SCH billed 1.5 hours on reply to motion to dismiss;
3
       b. 6/1/20 DNK billed 2.2 hours on the reply to motion to dismiss;
4
       c. 6/4/20 CB1 billed 2.2. hours on research for opposition to motion for leave to amend;
5
       d. 6/4/20 CB1 billed 3.4 hours on research for opposition to motion for leave to amend;
6
       e. 6/5/20 CB1 billed 3.1 hours on the draft of opposition to motion for leave to amend;
7
       f. 6/8/20 CB1 billed 1.5 hours on the draft of the opposition to motion for leave to
8
       amend;
9
       g. 6/11/20 DNK billed 2.7 hours on reviewing and revising the draft opposition to the
10
       motion for leave to amend;
11
       h. 6/15/20 CB1 billed 3.3. hours on the draft of the opposition to the motion for leave to
12
       amend;
13
       i. 6/15/20 CB1 billed 1.8 hours on the same draft opposition;
14
       j. 6/17/20 CB1 billed 3.2 hours on the draft of the opposition to the motion for leave to
15
       amend; ECF 37-1.
16
                Based on the foregoing, the Bailey Cavalieri firm billed as follows:
17
       1. 3.7 hours on the reply to the motion to dismiss, ECF 14, filed 6/2/20
18
       2. 21.2 hours on the opposition to Plaintiff’s motion for leave to amend, ECF 16, filed
19
       on 6/17/20
20
                On the Defendants’ Opposition, ECF 16, the Defendants’ billing breakdown
21
       includes:
22
       1. CB1 billed 18.5 hours at $280 = $5,180
23
       2. DNK billed 2.7 hours at $400 = $1,080.
24
                The Defendants were billed 21.2 hours and over $6,200 for their seven page
25
       opposition, ECF 16. Again, another example of excessive and unreasonable billing by
26
       the Defendants’ Firm.
27

28


                                                     10
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 11 of 14




       3. Billing Re: Rule 26(f) Production:
                  As part of the discovery disclosure process, the Defendants prepared and served
1
       their Rule 26(a) (1) initial disclosures to the Plaintiff on July 15, 2020. Exhibit 3,
2
       Defendants’ Rule 26(a)(1) Disclosures. Noticeably absent from the four page
3
       disclosure document were any, actual document disclosures. Id. The Defendants
4
       produced and provided nothing to the Plaintiff. Not a single document was provided to
5
       the Plaintiff. Yet, this did not stop more excessive billing from the Defendants’ Firm:
6
       a. 7/7/20 CB1 billed 2.7 hours to review documents for disclosures;
7
       b. 7/7/20 CB1 billed another 3.6 hours drafting/revising disclosures;
8
       c. 7/9/20 CB1 billed 2.9 hours for more work on the disclosures;
9
       d. 7/10/20 SCH billed 1.6 hours drafting and revising disclosures;
10
       e. 7/13/20 CB1 billed 1.3 hours for more work on drafting and revising the disclosures,
11
       ECF 37-1.
12
                  The Defendants’ Firm billed 12.1 hours to draft disclosures that were never
13
       served on the Plaintiff. The Plaintiff only received the attached disclosure pleading
14
       which provided nothing of substance and no documents at all from the Defendants.
15
                  CB1 billed 10.5 hours @$280 = $2,940
16
                  SCH billed 1.6 hours @ $350 = $560
17
                  As before, the Defendants’ Firm billed an excessive 12.1 hours to prepare
18
       document production, which only resulted in a four page initial document disclosure
19
       served on the Plaintiff, with no documents attached or served at all.
20
       4. Billed work on the Defendant’s Response to Plaintiff’s Objections to the
21
       Report & Recommendation, ECF 30:
22
                  Following the filing of the Magistrate’s report and recommendation to deny
23
       Plaintiff’s motion for leave to amend her complaint, the Plaintiff filed her timely
24
       objections to the Report on August 19, 2020, ECF 29. The Defendants’ response to the
25
       objections was filed on September 2, 2020, ECF 30, and resulted in more, excessive
26
       billing:
27

28


                                                     11
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 12 of 14




       a. 8/25/20 CB1 billed 2.4 hours for the response to the objections;
       b. 8/28/20 CB1 billed 1.9 hours for the response to the objections;
1
       c. 8/28/20 CB1 billed 1.5 hours for the response to the objections;
2
       d. 8/31/20 CB1 billed 2.9 hours for the response to the objections;
3
       e. 9/1/20 CB1 billed 2.5 hours for the response to the objections;
4
       f. 9/2/20 DNK billed 1.7 hours for revisions to the response;
5
       g. 9/2/20 CB1 billed 1.4 hours for the response to the objections;
6
              A total of 14.3 hours was spent on the Defendants’ ten page response to the
7
       Plaintiff’s objections to the Report & Recommendation, ECF 30. This pleading
8
       included:
9
              CB1 billing 12.6 hours @ $280 = $3,528
10
              DNK billing 1.7 hours @ $400 = $680
11
              The Defendants’ Firm billed over $4,200 for 14.3 hours of work on their filed
12
       response. Another repetitive example of excessive billing in this case.
13
       5. Billed work for unnecessary Discovery Requests:
14
              Ten days before the final hearing on the pending motions scheduled for October
15
       26, 2020, the Defendants’ Firm billed for interrogatories and requests for production to
16
       the Plaintiff, which were ultimately unnecessary.
17
       a. 10/16/20 CB1 billed 3.9 hours to draft requests for production and interrogatories;
18
       b. 10/19/20 SCH billed 1.9 hours for more work on the requests for production and
19
       interrogatories; ECF 37-1.
20
              The Defendants’ Firm billed 5.8 hours to draft boiler plate requests for
21
       production and interrogatories to serve on the Plaintiff. The requests consisted of a scant
22
       14 requests for production and 16 separate interrogatories.
23
              CB1 billed 3.9 hours @ $280 = $1,092
24
              SCH billed 1.9 hours @ $350 = $665
25
              The Defendants seek over $1,700 for drafting essentially form requests for
26
       production and interrogatories that were mailed to the Plaintiff, but mooted by this
27
       Court’s decision on October 26, 2020.
28


                                                   12
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 13 of 14




       6. Billing for Oral Argument Preparations:
              In preparation for the October 26, 2020, argument hearing by video conference
1
       on the pending motions, the Defendants’ Firm billed the following:
2
       a. 10/23/20 SCH billed 5.5 hours for oral argument preparations;
3
       b. 10/26/20 SCH billed 3.7 hours for oral argument preparations;
4
       c. 10/26/20 SCH billed .5 hours for the actual oral argument hearing, ECF 37-1.
5
              SCH billed 9.2 hours @ $350= $3,220 to prepare for the relatively short video
6
       conference hearing.
7
              The foregoing dissection of the billing submitted by the Bailey Cavalieri firm
8
       reveals multiple instances of gross over billing and cumulative billing for the same
9
       projects. In assessing the loadstar calculation, as argued above, the district court has the
10
       authority to exclude from the fee calculation those hours that were not reasonably
11
       expended. Hensely, at 433-34. It is clear from the Defendants’ own evidence, that
12
       multiple opportunities were taken to excessively and unnecessarily bill legal fees in a
13
       flagrant manner, which ran up the bill to over $36,000.
14
              The Plaintiff’s case was denied the opportunity to proceed by this Court’s final
15
       order, however, it is patently unreasonable and contrary to Ninth Circuit standards to
16
       reward the Defendants over $36,000 for their exorbitant and unreasonable fees. All of
17
       these fees were charged before discovery actually commenced in earnest between the
18
       parties. The Defendants’ fee request requires more than just “trimming the fat,” rather
19
       this Court should not reward the Defendant insurance company, who has vast monetary
20
       assets, the sanction of attorneys fees against the 71 year old Plaintiff Goldman based on
21
       an unreasonable fee request.
22
              This Court should exercise its discretion to deny any fees to the Defendants
23
       based on the documented pattern of excessive billing in this matter, especially when
24
       balanced with the fact that the Court’s final order did not find that Goldman’s claims
25
       were unreasonable, frivolous or without legal foundation.
26

27

28


                                                    13
     Case 2:20-cv-00613-APG-EJY Document 39 Filed 11/20/20 Page 14 of 14




              For all the foregoing reasons, the Defendants’ motion for attorney’s fees should
       be denied.
1
              Dated this 20th day of November, 2020.
2

3
                                                 /s/Kirk T. Kennedy
4                                                KIRK T. KENNEDY, ESQ.
                                                 Nevada Bar No: 5032
5                                                815 S. Casino Center Blvd.
                                                 Las Vegas, NV 89101
6                                                (702) 385-5534
                                                 Attorney for Plaintiff
7

8

9
                                    CERTIFICATE OF SERVICE
10
              I hereby affirm that on this 20th day of November, 2020, I mailed via first class
11
       U.S. Mail and served via the ECF System a copy of the foregoing to the Defendant at the
12
       address below:
13
                        Riley A. Clayton, Esq.
14                      Hall Jaffe & Clayton
                        7425 Peak Drive
15                      Las Vegas, NV 89128
16                      Sabrina Haurin, Esq.
                        Bailey Cavalieri LLC
17                      10 West Broad St., Ste. 2100
                        Columbus, OH 43215-3422
18

19                                    /s/Kirk T. Kennedy
                                      Law Office of Kirk T. Kennedy, Esq.
20

21

22

23

24

25

26

27

28


                                                      14
